Electronically Filed
                                                 Supreme Court
                                                 SCWC-29210
                                                 28-DEC-2011
                                                 11:12 AM

                   NO. SCWC-29210

    IN THE SUPREME COURT OF THE STATE OF HAWAII



          CFI INC., a Hawaii Corporation,
          Respondent/Plaintiff/Appellant,

                        vs.

 HAMAKUA COAST REALTY, INC., a Hawaii Corporation,
and DENIS FERRARI, Respondents/Defendants/Appellees,

                        and

                 ERNEST B. TEXEIRA,
Petitioner/Defendant-Third-Party Plaintiff/Appellee

                        and

     ALA KAI REALTY, INC.,a Hawaii Corporation,
Respondent/Defendant-Third-Party Plaintiff/Appellee,

                        and

      TEX INC., a Hawaii Corporation, et al.,
           Respondent/Defendant/Appellee.




  CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (ICA NO. 29210; CIV. NO. 06-1-0380 (HILO))
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ., and Circuit
        Court Judge Sakamoto, in place of Acoba, J., recused)

          Petitioner/Defendant-Third-Party Plaintiff/Appellee

Ernest B. Texeira’s amended petition for writ of certiorari,

filed on November 23, 2011, is hereby rejected.

          DATED:     Honolulu, Hawaii, December 28, 2011.

Nelson H. Kinoshita              /s/ Mark E. Recktenwald
for petitioner/
defendant-third-party            /s/ Paula A. Nakayama
plaintiff/appellee on
the petition.                    /s/ James E. Duffy, Jr.

Douglas L. Halsted,              /s/ Sabrina S. McKenna
for respondent/plaintiff/
appellant on the opposition.     /s/ Karl K. Sakamoto